also final before Rubio was decided and he does not suggest that Rubio
                applies retroactively. We conclude that the district court did not abuse its
                discretion by denying Leon's motion, see Rubio, 124 Nev. at 1039, 194 P.3d
                at 1228-29, and we
                            ORDER the judgment of the district court AFFIRMED.


                                            /itotot                 j.
                                        Hardesty




                cc: Hon. Valorie J. Vega, District Judge
                     Don P. Chairez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A